Supreme Court

                                                               No. 2013-106-Appeal.
                                                               (PC 10-1980)

Rhode Island Joint Reinsurance Association   :

                    v.                       :

   Genoveva Santana-Sosa, Alias et al.       :




            NOTICE: This opinion is subject to formal revision before
            publication in the Rhode Island Reporter. Readers are requested to
            notify the Opinion Analyst, Supreme Court of Rhode Island, 250
            Benefit Street, Providence, Rhode Island 02903, at Telephone 222-
            3258 of any typographical or other formal errors in order that
            corrections may be made before the opinion is published.
                                                                     Supreme Court

                                                                     No. 2013-106-Appeal.
                                                                     (PC 10-1980)

    Rhode Island Joint Reinsurance Association    :

                         v.                       :

       Genoveva Santana-Sosa, Alias et al.        :

               Present: Suttell, C.J., Goldberg, Flaherty, Robinson, and Indeglia, JJ.

                                          OPINION

         Chief Justice Suttell, for the Court. This appeal results from an interpleader action

brought by the Rhode Island Joint Reinsurance Association (RIJRA) against multiple defendants

for the purpose of determining the proper disposition of insurance proceeds. 1           Genoveva

Santana-Sosa, one of the defendants, appeals from a judgment of the Superior Court in favor of

Bank of America, N.A. (BANA). 2 The Superior Court granted BANA’s motion for summary

judgment with regard to the interpleader claim as well as all other claims asserted by Santana-

Sosa in this action. 3

         This case came before the Supreme Court pursuant to an order directing the parties to

appear and show cause why the issues raised in this appeal should not be summarily decided.

After considering the parties’ written and oral submissions and reviewing the record, we

conclude that cause has not been shown and that this case may be decided without further



1
  The interpleader defendants were: Genoveva Santana-Sosa, Alias, McCauley & L’Europa, LLC
(McCauley & L’Europa), and Mortgage Electronic Registration Systems, Inc. (MERS).
2
  Santana-Sosa is the only defendant in this action to have filed a notice of appeal. Accordingly,
this Court will not consider the prebrief filed by McCauley & L’Europa.
3
  Santana-Sosa filed a third-party complaint against “Countrywide Bank”; BANA claims to be a
successor servicer of BAC Home Loans Servicing, LP (BAC), which is a successor-in-interest to
Countrywide Home Loans Servicing LP. Santana-Sosa also filed a cross-claim against MERS.
                                                 -1-
briefing or argument. For the reasons set forth in this opinion, we affirm the judgment of the

Superior Court.

                                                   I

                                   Facts and Procedural History

          On November 3, 2006, Santana-Sosa purchased real property located at 100-102 Laura

Street in the City of Providence (the property). On the same day, she executed an adjustable-rate

note to Impac Funding Corporation d/b/a Impac Lending Group (Impac) in the principal amount

of $264,000. She also granted a mortgage on the property to Mortgage Electronic Registration

Systems, Inc. (MERS), as nominee for Impac and its successors and assigns, as security for

repayment of the note. 4       The terms of the mortgage required that the borrower maintain

insurance on the property and that the insurance policy include a clause naming the lender “as

mortgagee and/or as an additional loss payee.” At the closing of the loan, Santana-Sosa executed

a Hazard Insurance Authorization & Requirements document (hazard authorization), which

listed Impac and its successors and assigns as the loss payee. Santana-Sosa also obtained an




4
    The mortgage provided in part:
                “Borrower does hereby mortgage, grant and convey to MERS
                (solely as nominee for Lender and Lender’s successors and
                assigns) and to the successors and assigns of MERS, with
                Mortgage Covenants upon the Statutory Condition and with the
                Statutory Power of Sale, [the property]. * * * Borrower
                understands and agrees that MERS holds only legal title to the
                interests granted by Borrower in this Security Instrument, but, if
                necessary to comply with law or custom, MERS (as nominee for
                Lender and Lender’s successors and assigns) has the right: to
                exercise any or all of those interests, including, but not limited to,
                the right to foreclose and sell the Property; and to take any action
                required of Lender including, but not limited to, releasing and
                cancelling this Security Instrument.”
                                                 -2-
insurance policy on the property from RIJRA, in which “Countrywide Home Loan Inc.” 5 was

listed as the mortgagee. 6

       On or about January 4, 2008, a fire occurred at the property. Santana-Sosa subsequently

entered into an agreement with McCauley & L’Europa, LLC (McCauley & L’Europa), a public

insurance adjusting company, in which Santana-Sosa agreed to provide McCauley & L’Europa

with a percentage of any insurance disbursement. Santana-Sosa then defaulted on payments due

under the note and mortgage, and MERS initiated foreclosure proceedings. The property was

sold at a foreclosure sale on June 1, 2009. MERS was the high bidder at the sale with a bid of

$36,000, and MERS then assigned its bid to Deutsche Bank National Trust Company (Deutsche).

After the foreclosure sale, the note and mortgage had an unpaid deficiency of $263,064.44.

       RIJRA issued a check dated September 8, 2008 for $245,188.28, payable to three parties:

McCauley & L’Europa, “Countrywide Bank, FSB,” and Santana-Sosa. According to RIJRA,

this check has been lost or destroyed, and “[d]efendants have demanded a new check without the

name of a mortgagee thereon.” RIJRA initiated an interpleader action in Superior Court in order

to litigate the respective rights of Santana-Sosa, McCauley & L’Europa, and MERS with regard

to the insurance proceeds. On May 12, 2011, the hearing justice granted RIJRA’s motion to



5
  The record of this case contains references to various “Countrywide” entities: “Countrywide
Home Loans Servicing LP,” which is BANA’s purported predecessor servicer; “Countrywide
Bank, FSB,” which is listed on the insurance check and is the entity to which Santana-Sosa
addressed her third-party complaint; and “Countrywide Home Loan Inc.,” which is the entity
listed on the insurance documents. The relationship between these entities is unclear.
6
  The record of this case does not contain a copy of the insurance policy. The record does,
however, contain an “amended declaration” effective April 13, 2007, executed by RIJRA, which
listed “Countrywide Home Loan Inc.” as the mortgagee. The record also contains a “request for
change to insurance policy” form, executed along with the hazard authorization and initialed by
Santana-Sosa, in which Impac requested to change the mortgagee clause to read Impac, care of
“Countrywide Home Loans,” and its successors and/or assigns. According to BANA, a
Countrywide entity—which was succeeded by BAC and then BANA—became the servicer for
Deutsche Bank National Trust Company (Deutsche) at some point during the life of the loan.
                                              -3-
deposit $245,188.28 into the Registry of the Superior Court, and RIJRA was discharged from

any further liability arising from the insurance policy it had issued to Santana-Sosa.

       Santana-Sosa asserted a cross-claim against MERS and a third-party complaint against

“Countrywide Bank, FSB,” both for declaratory relief. Santana-Sosa asked the court to declare

that she was entitled to the entire proceeds of the insurance check, along with McCauley &

L’Europa for its contractual fees. Santana-Sosa further requested the following declarations: (1)

that MERS and Countrywide Bank are not parties to the insurance contract between RIJRA and

herself; (2) that MERS and Countrywide Bank have no beneficial interest in the insurance

proceeds; (3) that Countrywide Bank “is a stranger to the title of the subject property”; (4) that

MERS, “by foreclosing on the property and selling it to a third party, * * * waived its rights to

any proceeds under the terms of the insurance contract”; and (5) that MERS and Countrywide

Bank lack standing to make claims to the insurance proceeds.

       BAC Home Loans Servicing, LP (BAC), the purported successor to Countrywide Home

Loans Servicing, LP and the predecessor to BANA, answered Santana-Sosa’s claims as servicer

for MERS and Deutsche. BAC also filed a counterclaim against Santana-Sosa, in which it

alleged that it was the servicer for Deutsche, which owned the note executed by Santana-Sosa to

Impac. Additionally, BAC filed an answer and counterclaim to the interpleader complaint, in

which it alleged that it was entitled to the entire balance of the insurance proceeds.

       BANA moved for summary judgment on May 25, 2012, on the interpleader claim and

against Santana-Sosa on her cross-claim. BANA argued that, by signing the mortgage and the

hazard authorization form, Santana-Sosa had agreed that any insurance proceeds would be

distributed to the lender and its successors and assigns—in this case, Deutsche. Thus, BANA

argued that the insurance proceeds should be distributed to BANA on behalf of Deutsche. In


                                                -4-
support of its motion, BANA submitted the affidavit of Assistant Vice President Ruth Joseph.

This affidavit provided some factual history regarding the note and mortgage.

          Santana-Sosa objected to BANA’s motion for summary judgment 7 and submitted her

own affidavit, in which she admitted that she had signed the mortgage and the hazard

authorization. Santana-Sosa alleged, inter alia, in her affidavit that the closing agent did not sign

her name on the final page of the mortgage, that the closing agent did not sign the hazard

authorization in her presence, that she, Santana-Sosa, did not receive a notice of default from

MERS, and that she “d[id] not owe any money to Bank of America, MERS, Deutsche Bank,

Impac or any other party.”

          The hearing justice conducted a hearing and issued a bench decision granting BANA’s

motion for summary judgment on October 16, 2012. The hearing justice found that BANA was

entitled to the entire amount of the insurance proceeds and that Santana-Sosa was not entitled to

any of these disputed funds. An order reflecting this decision was entered on November 13,

2012, and Santana-Sosa filed a timely notice of appeal. Judgment was entered on January 9,

2013. 8

                                                 II

                                       Standard of Review

          “This Court reviews the grant of summary judgment de novo, employing the same

standards and rules used by the hearing justice.” NV One, LLC v. Potomac Realty Capital, LLC,

84 A.3d 800, 805 (R.I. 2014) (quoting Carreiro v. Tobin, 66 A.3d 820, 822 (R.I. 2013)). We



7
  It appears from the Superior Court docket that Santana-Sosa made two objections to BANA’s
motion for summary judgment, one on May 14, 2012, and one on June 27, 2012. The file
contains only the May 14, 2012 objection.
8
  Because final judgment entered, plaintiff’s premature notice of appeal is valid. See Chapdelaine
v. State, 32 A.3d 937, 941 n.1 (R.I. 2011).
                                                -5-
“will affirm a lower court’s decision only if, after reviewing the admissible evidence in the light

most favorable to the nonmoving party, we conclude that no genuine issue of material fact exists

and that the moving party is entitled to judgment as a matter of law.” Id. (quoting Carreiro, 66

A.3d at 822). “[T]he nonmoving party bears the burden of proving by competent evidence the

existence of a disputed issue of material fact * * * .” Miller v. Saunders, 80 A.3d 44, 48 (R.I.

2013) (quoting The Law Firm of Thomas A. Tarro, III v. Checrallah, 60 A.3d 598, 601 (R.I.

2013)).

                                                III

                                            Discussion

          Santana-Sosa’s main contention on appeal appears to be that the foreclosure was invalid

and, therefore, BANA did not have a right to collect the insurance proceeds. Santana-Sosa

contends that the hearing justice erred by determining that the propriety of the foreclosure was

not an issue pertinent to this case. According to Santana-Sosa, the hearing justice overlooked

multiple issues of material fact regarding the validity of the foreclosure: whether there was an

agency relationship between or among MERS and Deutsche, “Countrywide,” or BANA; whether

the note was properly endorsed; and whether BANA was the servicer for a party with an interest

in the note and mortgage.

          Santana-Sosa does not, however, attempt to explain how an invalid foreclosure would

entitle her to receive the insurance proceeds at issue in this interpleader action. Instead, she

merely appears to assert that BANA does not have a legitimate claim to the proceeds and that,

therefore, she is entitled to the funds. We do not find this argument to be persuasive. Even if

there had been a dispute between the various lenders and servicers as to who among them was




                                               -6-
entitled to collect the proceeds, no conceivable resolution of this dispute would result in Santana-

Sosa, the borrower, having a legitimate claim to the funds. 9

       Additionally, Santana-Sosa argues that the mortgage was void pursuant to G.L. 1956

§ 34-11-1 because it was allegedly missing a signature 10 and that, therefore, BANA is not

entitled to collect the insurance proceeds. Page thirteen of the mortgage document, however,

shows Santana-Sosa’s signature, as well as the signature of a notary public witness. Santana-

Sosa does not dispute having signed the mortgage. All that appears to be missing is the signature

of the notary on page fourteen of the mortgage, directly above where the notary’s name is

printed. Even if the mortgage lacked proper notarization, however, this would not render it void.

Section 34-11-1 provides in part:

                       “Every conveyance of lands * * * by way of mortgage
               * * * shall be void unless made in writing duly signed,
               acknowledged as hereinafter provided * * * ; provided, however,
               that the conveyance, if delivered, as between the parties and their
               heirs, and as against those taking by gift or devise, or those having
               notice thereof, shall be valid and binding though not acknowledged
               or recorded.”

Furthermore, while § 34-11-1.1 specifies that “[t]he signatories and notaries public to all * * *

mortgages * * * shall have their names typed or printed immediately beneath or adjacent to their

signatures,” the section further provides that “[f]ailure to comply herewith shall not affect the

9
   Counsel for Santana-Sosa asserted at oral argument that he had filed a cross-claim directly
challenging the foreclosure. Counsel did file a cross-claim against MERS; this claim, however,
was for declaratory relief, in which Santana-Sosa asserted that she was entitled to the insurance
proceeds, that MERS was not a party to the insurance contract, that MERS had no beneficial
interest in the insurance proceeds, and that MERS lacked standing to make a claim to the
insurance proceeds. This cross-claim could not reasonably be construed as a direct challenge to
the validity of the foreclosure.
10
   It is unclear whose signature is allegedly missing. Santana-Sosa states that page fourteen of
the mortgage “is notarized but never signed by the alleged Mortgagor.” Santana-Sosa, however,
was the mortgagor, and her signature appears on the “borrower” line on page thirteen. Page
fourteen of the mortgage contains only a space for the notary’s signature, which is left blank.
The notary’s printed name appears below the signature line.
                                               -7-
validity of any such instrument * * * .” Thus, even if the mortgage was not properly notarized, it

would nevertheless constitute a valid agreement between Santana-Sosa and the lender. See

Carrozza v. Carrozza, 944 A.2d 161, 165 (R.I. 2008).

       Santana-Sosa further argues that the allegations contained in the Joseph Affidavit on

behalf of BANA were inadmissible because there was no evidence that Joseph’s statements were

based upon personal knowledge. In her affidavit, however, Joseph stated that she was an

assistant vice president for BANA, that she reviewed the books and records of BANA relating to

Santana-Sosa’s loan, and that her affidavit was based upon that review. In our opinion, this

statement is sufficient to show that her affidavit was “made on personal knowledge” as required

by Rule 56(e) of the Superior Court Rules of Civil Procedure. See Mruk v. Mortgage Electronic

Registration Systems, Inc., 82 A.3d 527, 534 (R.I. 2013). 11

       BANA, for its part, asserts that the mortgage and the hazard authorization are valid

contracts, which required Santana-Sosa to maintain an insurance policy, with Impac and its

successors and assigns named as the loss payee. Accordingly, BANA argues that it is entitled to

the insurance proceeds as an agent for Deutsche. We agree.

       The traditional rules of contract construction apply to the interpretation of a covenant

contained in a mortgage. See Bucci v. Lehman Brothers Bank, FSB, 68 A.3d 1069, 1078, 1081

(R.I. 2013). The determination of whether a contract’s terms are ambiguous is a question of law,

which we review de novo. Furtado v. Goncalves, 63 A.3d 533, 537 (R.I. 2013). This Court “has

no need to construe contractual provisions unless those terms are ambiguous.” Miller, 80 A.3d at

49 (quoting DiPaola v. DiPaola, 16 A.3d 571, 576 (R.I. 2011)). When “determining ambiguity,

11
  We do note that the Joseph affidavit does not clearly establish the chronological travel of the
note as between Impac and Deutsche. As mentioned supra, however, these facts have no bearing
on the issue presented on appeal, namely, whether Santana-Sosa has any claim to the insurance
proceeds.
                                               -8-
we construe contractual language in an ‘ordinary, common sense manner.’” Id. (quoting City of

East Providence v. United Steelworkers of America, Local 15509, 925 A.2d 246, 251 (R.I.

2007)). “A contractual term is ambiguous if it is ‘reasonably and clearly susceptible to more

than one rational interpretation.’” Id. (quoting DiPaola, 16 A.3d at 576).

          There are three related contracts at issue in this case: the mortgage, the hazard

authorization, and the insurance policy. Section 5 of the mortgage states in part:

                          “5. Property Insurance.        Borrower shall keep the
                 improvements now existing or hereafter erected on the Property
                 insured against loss by fire * * * .
                          “* * *
                          “All insurance policies required by Lender and renewals of
                 such policies shall be subject to Lender’s right to disapprove such
                 policies, shall include a standard mortgage clause, and shall name
                 Lender as mortgagee and/or as an additional loss payee. * * *
                          “In the event of loss, Borrower shall give prompt notice to
                 the insurance carrier and Lender. * * * Unless Lender and
                 Borrower otherwise agree in writing, any insurance proceeds,
                 whether or not the underlying insurance was required by Lender,
                 shall be applied to restoration or repair of the Property, if the
                 restoration or repair is economically feasible and Lender’s security
                 is not lessened. * * *
                          “If Borrower abandons the Property, * * * or if Lender
                 acquires the Property under Section 22[12] or otherwise, Borrower
                 hereby assigns to Lender (a) Borrower’s rights to any insurance
                 proceeds in an amount not to exceed the amounts unpaid under the
                 Note or this Security instrument, and (b) any other of Borrower’s
                 rights (other than the right to any refund of unearned premiums
                 paid by Borrower) under all insurance policies covering the
                 Property, insofar as such rights are applicable to the coverage of
                 the Property. Lender may use the insurance proceeds either to
                 repair or restore the Property or to pay amounts unpaid under the
                 Note or this Security Instrument, whether or not then due.”

In our opinion, this section of the mortgage clearly required Santana-Sosa to maintain insurance

against loss caused by fire, and it further specified that if the lender or its successors or assigns




12
     Section 22 provides for the lender to invoke the statutory power of sale.
                                                  -9-
acquired the property pursuant to a foreclosure action, Santana-Sosa’s rights to any insurance

proceeds—not exceeding the amount due under the note—would be assigned to the lender. 13

       Additionally, the hazard authorization provided a list of the “Lender’s policies and

procedures, and minimum requirements, for Hazard Insurance coverage.”             One of these

requirements stated: “Lender’s loss Payable Endorsement 438 BFU to be affixed to policy in

favor of: IMPAC FUNDING CORPORATION C/O COUNTRYWIDE HOME LOANS ITS

SUCCESSORS AND/OR ASSIGNS.”               This document, like the mortgage, was signed by

Santana-Sosa and the closing officer. 14 Finally, the applicable insurance policy appears to have

listed Santana-Sosa as the insured and a “Countrywide” entity as the mortgagee; Santana-Sosa

also agreed to a “request for change to insurance policy” that listed the mortgagee as Impac and

its successors and assigns, care of “Countrywide Home Loans.”

       Santana-Sosa has not disputed the validity of the documents relating to the insurance

policy, nor has she disputed having agreed to the terms of the mortgage and the hazard

authorization, and no valid argument has been presented to suggest that these documents are not

binding contracts. We do not perceive any ambiguity in these contracts; the clear result is that

Santana-Sosa is not entitled to the insurance proceeds because she agreed to maintain fire



13
   Santana-Sosa has not provided evidence that the amount due on the note and mortgage was
less than the amount of the insurance proceeds. According to the Joseph affidavit submitted by
BANA, the note and mortgage had an unpaid deficiency of $263,064.44 at the time of the
foreclosure sale. RIJRA issued a check for the insurance proceeds in the amount of $245,188.28.
Santana-Sosa asserted in her own affidavit that she “d[id] not owe any money to Bank of
America, MERS, Deutsche Bank, Impac or any other party”; however, “naked conclusory
assertions in an affidavit * * * are inadequate to establish the existence of a genuine issue of
material fact * * * .” Carrozza v. Carrozza, 944 A.2d 161, 164 (R.I. 2008) (quoting Roitman &
Son, Inc. v. Crausman, 121 R.I. 958, 959, 401 A.2d 58, 59 (1979) (mem.)).
14
   Along with the hazard authorization, Santana-Sosa executed a “request and authorization for
lender’s loss payable endorsement,” in which Santana-Sosa authorized the “Mortgagee/Loss
Payable clause” of her insurance policy to read: “IMPAC FUNDING CORPORATION c/o
COUNTRYWIDE HOME LOANS ITS SUCCESSORS AND/OR ASSIGNS.”
                                             - 10 -
insurance on the property with the lender as a loss payee, the lender exercised its statutory power

of sale, and the amount of the insurance proceeds was less than the amount unpaid under the

note. Accordingly, we perceive no issues of material fact and we hold that BANA was entitled

to judgment as a matter of law.

                                                IV

                                           Conclusion

       For the reasons stated herein, we affirm the judgment of the Superior Court. The record

shall be returned to the Superior Court.




                                              - 11 -
                            RHODE ISLAND SUPREME COURT CLERK’S OFFICE

                                 Clerk’s Office Order/Opinion Cover Sheet




TITLE OF CASE:        Rhode Island Joint Reinsurance Association v. Genoveva Santana-
                      Sosa, Alias et al.

CASE NO:              No. 2013-106-Appeal.
                      (PC 10-1980)

COURT:                Supreme Court

DATE OPINION FILED: June 13, 2014

JUSTICES:             Suttell, C.J., Goldberg, Flaherty, Robinson, and Indeglia, JJ.

WRITTEN BY:           Chief Justice Paul A. Suttell

SOURCE OF APPEAL:     Providence County Superior Court

JUDGE FROM LOWER COURT:

                      Associate Justice Luis M. Matos

ATTORNEYS ON APPEAL:

                      For Defendant: George E. Babcock, Esq.

                      For Bank of America: David J. Pellegrino, Esq.